Citation Nr: 1235066	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-27 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a separate rating for objective neurological abnormalities of the right lower extremity associated with the service-connected thoracolumbar spine disability. 

2.  Entitlement to a separate rating for objective neurological abnormalities of the thoracic area associated with the service-connected thoracolumbar spine disability. 


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1977 to August 1997. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2005 of the Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2010, the Veteran did not appear at a hearing before the Board.  Without a request for postponement, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

This matter originally came before the Board on the claim for increase thoracic strain and sprain and lumbosacral degenerative disc disease.  Because the evidence indicated that there may be objective neurological abnormalities, involving the right lower extremity and the thoracic area, which may be rated separately from the musculoskeletal or orthopedic manifestations, the Board has addressed the orthopedic and the neurological issues separately and the neurological issues are now as set forth on the first page of the decision.  

The Veteran has been awarded a separate rating for objective neurological abnormalities of the left lower extremity due to the service connected thoracic strain and sprain and lumbosacral degenerative disc disease, rated at 10 percent.  The rating for the left lower extremity is not in appellate status.

In a decision in November 2010, the Board denied an increased rating for the musculoskeletal or orthopedic manifestations and remanded the neurological issues for a VA examination.  VA afforded the Veteran a VA examination in February 2011 and the examiner has issued a report.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  During the appeal period, the Veteran had objective neurological abnormalities of the right lower extremity that resulted from the service-connected thoracolumbar spine disability as manifested by pain, decreased sensation, and abnormal EMG/NCS studies, resulting in mild incomplete paralysis of the affected nerve.  

2.  During the appeal period, the Veteran had pain, but no objective neurologic abnormalities of the right thoracic area.


CONCLUSION OF LAW

1.  During the appeal period, the criteria for a 10 percent rating objective neurologic abnormalities of the right lower extremity resulting from the service-connected thoracolumbar spine disability have been met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 8520 (2011). 

2.  During the appeal period, the criteria for a compensable rating for objective neurologic abnormalities of the right thoracic area, resulting from service-connected thoracolumbar spine disability have not been met. 38 U.S.C.A. §1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243, 8620 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letter, dated in May 2005, in July 2007, and in December 2008.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the symptoms had increased.  



The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statement of the case, dated in January 2012.  Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  




The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examinations in March 2006, December 2008, and February 2011.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate the disabilities.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.





VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 592 -93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

As the Veteran does not assert and there is no evidence to suggest that the Veteran has suffered incapacitating episodes as defined by the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the General Formula is applied.

Under the General Formula, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code for the neurologic abnormality.






Facts

On VA examination in March 2006, the Veteran stated that he had pain in the thoracic and lower back areas.  The lower back pain was described as a pressure sensation and accompanied by left paraspinal muscle pain and left buttock pain radiating down to the left calf, which was associated with numbness along the thigh and top of the left foot.  Prolonged sitting or standing or walking more than a 1/2 mile or normal activities caused pain.  The Veteran was able to drive comfortably for about an hour before experiencing pain and numbness.  It was noted that in 1999 the Veteran had stopped working in construction because of back pain and that he had worked in a variety jobs since then. 

On examination, the VA examiner did not describe any symptoms that were attributed to the thoracic area other than pain.  On palpation, there was diffuse tenderness, which was increased in the thoracic region and a paraspinal muscle spasm in the left lumbar region.  Forward flexion was to 90 degrees with pain.  Range of extension was not provided.  Bilateral lateral flexion was to 15 degrees and bilateral rotation was to 15 degrees.  The Veteran had a slightly wide-based gait and he could walk on his heels and toes as well as tandem walk.  Strength was 5 of in the lower extremities.  The diagnosis was L5-S1 disc disease and associated L5-S1 radiculopathy with paresthesias and thoracic spine degenerative disc disease. 

VA records show that in April 2006 the Veteran was working in security where he was able to walk and sit and he attended night school. 

On VA examination in December 2008, the Veteran complained of pain in the thoracic spine, radiating to the right scapula, with occasional tingling or numbness.  The Veteran also complained of low back pain with occasional numbness and tingling, radiating into the left lower extremity, which was made worse with prolonged standing.  He could stand for only five minutes before he had to change position.  



The pain did not interfere with walking and he could walk several miles in spite of the pain.  He did not have any associated bladder or bowel symptoms or sexual dysfunction. 

The Veteran's back symptoms did not interfere with his civilian occupation performing field site assessments for a security company.  He was able to perform all activities of daily living.  He could not golf because of the pain, but he could ride a bike or swim. 

A MRI in April 2006 showed normal alignment and intervertebral disc spaces of the thoracic spine and multi level degenerative disc disease in the lumbar spine. 

Forward flexion was to 90 degrees, extension was to 30 degrees, bilateral lateral flexion was to 30 degrees, and bilateral rotation was to 30 degrees.  There is no change in the range of motion due to pain, weakness, fatigue, or lack of coordination.  Strength testing was normal and there was no muscle atrophy.  Gait was narrow based and steady and the Veteran was able to heal, toe, and tandem walk. 

VA records in April 2009 show that the Veteran's chronic low back disability was described as stable.

In November 2010, the Board remanded the claims for separate ratings to afford the Veteran a neurological examination to determine the current level of objective neurological abnormality, if any, in the right lower extremity and in the thoracic area.

The VA examination was conducted in February 2011.  The Veteran complained of constant mid-thoracic and lumbar pain.  The thoracic pain radiated to the right scapula.  The lower back pain radiated into the left lower extremity.  He experienced the sciatic pain at all times, which was worse with prolonged sitting.  



The Veteran has not noticed weakness, but he had numbness and tingling over the left foot.  The Veteran had recently fractured his hip and only that has resulted in doctor mandated bed rest.  He has not fallen or experienced unsteadiness while walking and he walked without an assistive device and he was independent in his activities of daily living.  There is no change in bladder or bowel habits.  He could walk several miles, lasting up to a half hour.  While the Veteran did not consider himself limited in driving, he became uncomfortable after a half hour of driving and he had to stop and take a break.  He had missed one day of work in the prior year due to low back pain with spasm.  The pain interfered with work to the extent he had to get up and move around frequently.  He also has difficulty bending down to pick up objects and he had to lie on the floor to watch television.

On examination, forward flexion was 85 degrees without change after repetition.  On extension, the Veteran initially did 20 degrees, then 15 degrees, followed by 18 degrees.  He had a left lateral flexion of 18 degrees, then 20 degrees, and 15 degrees.  Right lateral flexion is 20 degrees without change after repetition.  The left rotational flexion is 25 degrees and the right is 20 degrees, both without change after repetition.  No decreases occurred due to pain, fatigue, weakness, lack of endurance, or incoordination.  

The neurological examination did demonstrate a mild limping in gait that was attributed to the recent hip fracture.  The Veteran was able to easily walk on his heels and toes.  There was no pronator drift and the Veteran had symmetrical deep tendon reflexes bilaterally.  He had a normal biceps reflex and slightly decreased knee reflexes.  There was a trace ankle reflex on the right and an absent ankle reflex on the left.  Sensory examination showed decreased sensation on the left leg in an L5-S1 distribution.  The examiner also notes patchy decreased sensation along the medial right hand extending into the medial edge of the right fifth finger.

The examiner concluded the Veteran had multilevel degenerative disc disease of the spine with mild to moderate disease of the thoracic spine and severe left sciatica.  An EMG/NCS revealed positive findings for the left lower extremity.  


The right tibia nerve demonstrated a prolonged distal latency, normal amplitude, and slowed conduction velocity.  The right peroneal nerve was normal.  The right sural nerve showed decreased amplitude and slowed conduction velocity.  The examiner diagnosed mild sensory motor polyneuropathy, including chronic left L5 radiculopathy with ongoing denervation.  He stated this was a sensory disturbance and not a motor paralysis.  He also concluded there was no electrodiagnositc evidence of right thoracic radiculopathy.  

The examiner in an addendum dated in November 2011 stated the electrodiagnostic studies demonstrated mild sensor motor polyneuropathy of the peroneal, tibial, and sural nerves bilaterally.  These findings resulted from the lumbosacral disc disease.  

Analysis

Under Diagnostic Code 8520, the criterion for a 10 percent rating is mild incomplete paralysis of the sciatic nerve.  The criterion for a 20 percent rating is moderate incomplete paralysis.  When the involvement of a peripheral nerve is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Note to 38 C.F.R. § 4.124a.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration. 

The evidence establishes that the Veteran has objective neurological abnormalities of the right lower extremity.  Besides the Veteran's report of radiating pain the VA examinations established decreased sensation and abnormal EKG/NCS, namely, mild sensor motor polyneuropathy of the peroneal, tibial, and sural nerves in the right lower extremity.  The neurologic abnormalities were the result of the service-connected thoracolumbar spine disability.  



Under the General Rating, a separate rating for the objective neurological abnormalities of the right lower extremity is warranted on the basis mild incomplete paralysis of the sciatic nerve, but moderate incomplete paralysis is not shown.  

As for a separate rating for neurologic abnormalities of the right thoracic area, the Veteran has described pain and numbness and tingling symptoms.  No positive findings have been noted on VA examinations and the EMG/NCS study for the thoracic area was normal.  Further, the VA examiner concluded there were no objective neurological abnormalities of the thoracic area.  Therefore, the Veteran's symptoms of pain and numbness and tingling are already incorporated in the Veteran's rating of 10 percent for the thoracolumbar spine disability.  The schedular criteria in the General Rating Formula encompass symptoms of pain, whether or not the pain radiates.  38 C.F.R. § 4.71a. 

Therefore, the preponderance of the evidence is against a separate rating for neurological abnormalities of the right thoracic area, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.






If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is encompassed by the Rating Schedule under Diagnostic Code 8520, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Veteran has not expressly raised and the record does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).

(The Order follows on the next page.)










ORDER

A separate rating of 10 percent for objective neurological abnormalities of the right lower extremity associated with the service-connected thoracolumbar spine disability is granted, subject to the law and regulations, governing the award of monetary benefits. 

A separate rating for objective neurological abnormalities of the thoracic area associated with the service-connected thoracolumbar spine disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


